Citation Nr: 1526907	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for residuals of a left eye injury.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from September 1984 to March 1985.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In light of the evidence obtained in connection with the claim of entitlement to service connection for depression, the Board has recharacterized the issue as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
 
In addition to the paper claims file, relevant records are associated with the Veterans Benefits Management System (VBMS) file.  Since the May 2014 supplemental statement of the case the Veteran submitted additional relevant evidence.  As the claim is being remanded for other reasons, it is not necessary to seek a waiver of agency of original jurisdiction review of this evidence. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Remand is necessary to provide the Veteran with VA examinations.  VA must provide a medical examination when the lay and medical evidence of record: contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service or with another service-connected disability; but does not contain sufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The requirement that the evidence "indicates" that there "may" be a relationship between the current disability and service is a low threshold, McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), that can be established by lay evidence alone, see Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010).
 
Regarding entitlement to service connection for a back disorder, the evidence includes treatment records identifying various back disorders to include spinal stenosis.  The Veteran asserts that spinal stenosis causes symptoms in his feet and legs and that he first noticed these symptoms while he was in service,  The service treatment records are notable for treatment of complaints for foot pain,  The Veteran's service treatment records do not show a diagnosis of a back disorder.  As this evidence indicates that the Veteran's back disorder may be related to service, an examination is warranted.  
 
In this latter regard, the evidence of record raises a question whether the appellant has a congenital back defect, a congenital back disorder, or an acquired back disorder.   Congenital defects are not generally subject to service connection, but service connection may be warranted for disability resulting from a superimposed disease or injury.  As opposed to congenital defects, congenital diseases may qualify for service connection.

A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  VAOPGCPREC 82-90.

Here, the Veteran's spine was normal on the November 1983 entrance examination.  Therefore, the law presumes that his back was in sound condition at enlistment.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Therefore, it must be determined whether the appellant suffers from a congenital back defect, a congenital back disorder, or an acquired back disorder.  If the appellant is found to have either a congenital disease or acquired back disorder, it must be determined whether there is clear and unmistakable evidence that the disorder preexisted the appellant's active duty service, and if so, whether such disability was clearly and unmistakably not aggravated by service.  Id.  
 
Regarding entitlement to service connection for a left eye disorder, the Veteran has current diagnoses of hyperopia, astigmatism, and presbyopia.  These are all refractive errors, and are not subject to service connection.  He asserts, however, that his left eye was injured by a piece of metal while working in the plumbing shop in service, but that he did not report the incident because he was afraid of being disciplined for failing to wear eye protection.  Service treatment records include a March 1985 eye examination in which the Veteran was given a prescription for eyeglasses.  An examination is warranted to determine whether any current left eye disorder is related to the claimed in-service injury. 

Regarding entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, recent treatment records include assessments of depression and anxiety.  Service treatment records include a December 1984 diagnosis of simple phobia, claustrophobia, and "other personality disorder."  The Veteran and his spouse have both submitted statements asserting that he has suffered from depression since service.  Therefore, an examination is warranted.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain any outstanding records of relevant treatment from all identified health care providers with the Veteran's assistance as necessary.  If the RO cannot locate records which the claimant has identified as being available, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA examination of his spine.  Provide the examiner access to the claims file and any relevant Virtual VA and VBMS records as well as a copy of this remand.  The examiner must review the claims file and any relevant Virtual VA and VBMS records and indicate in the examination report that such review occurred.  Any indicated tests or studies should be performed.  The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why that is the case.  After examining the appellant and diagnosing any back disorders the examiner is to provide the following opinions:  
 
(i)  Is any diagnosed back problem due to a congenital defect?  If so, identify that defect, and explain why it qualifies as a defect as opposed to a disease.

(ii)   If any back disorder is due to a congenital disease, did the Veteran manifest the symptoms of, or have pathological changes associated with, that disease prior to military service?  If so, was the disease permanently aggravated during service?  In this regard, aggravation means that the disease progressed at a greater rate than normally expected according to accepted medical authority.  The examiner should explain the evidence relied upon in reaching these opinions and describe the degree of confidence with which the opinions are given.  
 
(iii)  If any back disorder is not congenital, address whether it is at least as likely as not, i.e, is there a 50 percent probability or greater that the disorder had onset during or was caused by the Veteran's military service.  The relevance, if any, of the appellant's inservice treatment for foot pain in September 1984 and February 1985 must be addressed.  

3.  After completing the development in paragraph one, schedule the Veteran for a VA eye examination.  Provide the examiner access to the claims file and any relevant Virtual VA and VBMS records as well as a copy of this remand.  The examiner must review the claims file and any relevant Virtual VA and VBMS records and indicate in the examination report that such review occurred.  Any indicated tests or studies should be performed.  The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why that is the case.  

The examiner is to examine the Veteran and diagnose any left eye disorders.  Address whether  it at least as likely as not, i.e., is there a 50 percent probability or greater, that the disorder had onset during or was caused by the Veteran's military service, including but not limited to the claimed injury due to getting a piece of metal in the left eye?  If the examiner diagnoses a refractive error the examiner should so state, and explain why the disorder is a refractive error.  

The examining physician is advised that he/she must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific eye disorder, he is competent to state that he injured his eye inservice.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

4.  After completing the development in paragraph one, schedule the Veteran for a VA psychiatric examination.  Provide the examiner access to the claims file and any relevant Virtual VA and VBMS records as well as a copy of this remand.  The examiner must review the claims file and any relevant Virtual VA and VBMS records and indicate in the examination report that such review occurred.  Any indicated tests or studies should be performed.  

The examiner is to examine the Veteran and diagnose any acquired psychiatric disorders to include addressing whether a diagnosis of depression or anxiety disorder is warranted.  For any diagnosed acquired psychiatric disorder the examiner must opine whether it is at least as likely as not, i.e., is there a 50 percent probability or greater, that the disorder had onset during or was caused by the Veteran's military service.
 
The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  In addition to any other evidence the examiner finds pertinent, the examiner must address the December 1984 inservice psychiatric evaluation.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why that is the case.  
 
5.  After completing the development above, review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiners documented consideration of the claims file and any Virtual VA or VBMS records.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  
 
6.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

